Citation Nr: 1019724	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  10-05 734	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
squamous cell carcinoma of the larynx status-post a modified 
supraglottic laryngectomy and right partial epiglottis 
resection, partial right arytenoid resection with residual 
hoarseness claimed as cancer of the larynx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's representative appeared before the undersigned 
Acting Veterans Law Judge via videoconference in May 2010.  A 
copy of the transcript of this hearing has been associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At the time of the videoconference hearing, on the record, 
the Veteran's authorized representative withdrew the only 
claim currently in appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the authorized representative withdrew 
this appeal at the time of the May 2010 videoconference 
hearing and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


